
	

114 HR 5104 : Better On-line Ticket Sales Act of 2016
U.S. House of Representatives
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5104
		IN THE SENATE OF THE UNITED STATES
		September 13, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To prohibit, as an unfair and deceptive act or practice in commerce, the sale or use of certain
			 software to circumvent control measures used by Internet ticket sellers to
			 ensure equitable consumer access to tickets for any given event, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Better On-line Ticket Sales Act of 2016 or the BOTS Act. 2.Unfair and deceptive acts and practices relating to use of ticket access circumvention software (a)Sale of softwareIt shall be unlawful for any person to sell or offer to sell, in commerce, any computer software, or part thereof, that—
 (1)is primarily designed or produced for the purpose of circumventing a technological measure that limits purchases made via a computerized event ticketing system;
 (2)has only limited commercially significant purpose or use other than to circumvent a technological measure that limits purchases made via a computerized event ticketing system; or
 (3)is marketed by that person for use in circumventing a technological measure that limits purchases made via a computerized event ticketing system.
 (b)Use of softwareIt shall be unlawful for any person to use any computer software, or part thereof, described in subsection (a) of this section, to purchase an event ticket via a computerized event ticketing system in violation of the system operator’s posted limits on the sequence or number of transactions, frequency of transactions, or quantity of tickets purchased by a single user of the system, or on the geographic location of any transactions.
 (c)Resale of ticketsIt shall be unlawful for any person to engage in the practice of reselling in commerce, event tickets acquired in violation of subsection (b) of this section if the person either—
 (1)participated directly in or had the ability to control the conduct in violation of subsection (b); or
 (2)knew or should have known that the event tickets were acquired in violation of subsection (b). (d)DefinitionsAs used in this section—
 (1)the term computerized event ticketing system means a system of selling event tickets, in commerce, via an online interactive computer system that effectively limits the sequence or number of ticket purchase transactions, frequency of ticket purchase transactions, quantity of tickets purchased, or geographic location of any ticket purchase transactions;
 (2)the term event ticket means a ticket entitling one or more individuals to attend, in person, one or more events to occur on specific dates, times, and geographic locations; and
 (3)to circumvent a technological measure means to avoid, bypass, remove, deactivate, or impair a technological measure, without the authority of the computerized event ticketing system operator.
 (e)Rule of constructionNotwithstanding the prohibitions set forth in subsections (a) and (b), it shall not be unlawful under this section to create or use any computer software, or part thereof, to—
 (1)investigate or further the enforcement or defense of any alleged violation of this section; or (2)engage in research necessary to identify and analyze flaws and vulnerabilities of a computerized event ticketing system, if these research activities are conducted to advance the state of knowledge in the field of computer system security or to assist in the development of computer security products.
 (f)Enforcement by the Federal Trade CommissionA violation of subsection (a), (b), or (c) shall be treated as an unfair and deceptive act or practice in violation of a regulation issued under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(g)Enforcement by States
 (1)AuthorizationSubject to paragraph (2), in any case in which the attorney general of a State has reason to believe that an interest of the residents of the State has been or is threatened or adversely affected by a violation of subsection (a), (b), or (c), the attorney general of the State may, as parens patriae, bring a civil action on behalf of the residents of the State in an appropriate district court of the United States to obtain appropriate relief.
				(2)Rights of Federal Trade Commission
					(A)Notice to FTC
 (i)In generalExcept as provided in clause (iii), the attorney general of a State shall notify the Federal Trade Commission in writing that the attorney general intends to bring a civil action under paragraph (1) before initiating the civil action against a person for a violation of subsection (a), (b), or (c).
 (ii)ContentsThe notification required by clause (i) with respect to a civil action shall include a copy of the complaint to be filed to initiate the civil action.
 (iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notification required by clause (i) before initiating a civil action under paragraph (1), the attorney general shall notify the Commission immediately upon instituting the civil action.
 (B)Intervention by the FTCThe Federal Trade Commission may— (i)intervene in any civil action brought by the attorney general of a State under paragraph (1); and
 (ii)upon intervening, be heard on all matters arising in the civil action, and file petitions for appeal of a decision in the civil action.
 (3)Pending action by the Federal Trade CommissionIf the Federal Trade Commission institutes a civil action or an administrative action with respect to a violation of subsection (a), (b), or (c), the attorney general of a State may not, during the pendency of such action, bring a civil action under paragraph (1) against any defendant named in the complaint of the Commission for the violation with respect to which the Commission instituted such action.
				
	Passed the House of Representatives September 12, 2016.Karen L. Haas,Clerk.
